DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 05 May 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/766,043 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 05 May 2021 is acknowledged and entered.  Following the amendment, claims 29 and 43 are amended.    
Currently, claims 29-40 and 42-50 are pending, and claims 29, 35, 38-40, 42-46, 49 and 50 are under consideration. Claims 30-34, 36, 37, 47 and 48 remain withdrawn from further consideration as being drawn to a non-elected species. 

Withdrawal of Objections and Rejections:
The prior art rejection of claims 29, 35, 38-40, 42-46, 49 and 50 under 35 U.S.C. 103 as being unpatentable over Mpofu et al. (US 20130209480, 8/15/2013; or its patent US9,744,234, 8/29/2017), and further in view of Rodriguez et al. (RMD Open. 2015 Aug 15;1(Suppl 1): e000054) is withdrawn in view of new grounds of rejection, which are set forth below

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 5/5/2021 is acknowledged and has been considered.  A signed copy is attached hereto.   

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 35, 38-40, 42-46, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mpofu et al. (US 20130209480, 8/15/2013; or its patent US9,744,234, 8/29/2017), and further in view of Poddubnyy, D. (Ther Adv Musculoskelet Dis. 2013 Feb. 5(1): 45-54; provided by applicants).
The teachings of Mpofu were reviewed in the previous Office Action; and are paraphrased herein:
Mpofu discloses methods of treating an inflammatory arthritis, e.g., AS, RA and PsA, using a therapeutically effective amount of an IL-17 antagonist, such as an IL-17 antibody secukinumab (page 1, [0010], for example), wherein AS or ankylosing spondylitis is inflammatory arthridities characterized by chronic inflammation of joints, which can include the spine and the sacroilium in the pelvis, and which can cause eventual fusion of the spine (page 9, [0091]), thus, is an axial spondyloarthritis (axSpA) and is known as radiographic axial spondyloarthritis.  Additionally, Mpofu teaches preferred dosing regimens for treating these inflammatory arthritis, which include a regimen comprising the induction regimen comprising S.C. administration of 150 or 300 mg weekly for 5 doses, followed by a maintenance regimen at 
Poddubnyy teaches that axial SpA (axSpA) is characterized by predominant involvement of the spine and/or sacroiliac joints: ankylosing spondy-litis (AS), nonradiographic axial Spa (nr-axSpa, without definite sacroiliitis on X-ray), certain forms of psoriatic arthritis and reactive arthritis with axial involvement, and arthritis associated with inflammatory bowel disease; and that importantly, nr-axSpA and AS are considered nowadays as two stages of one disease (axSpA) (abstract, and page 45, the paragraph bridging the two columns).  Additionally, Poddubnyy teaches that nonsteroidal anti-inflammatory drugs (NSAIDs) are highly effective against the major symptoms of axSpA (pain and stiffness); and that beyond NSAIDs, only TNF α blockers are effective and approved for the treatment of active axSpA; and several novel drugs (i.e. monoclonal antibodies targeting interleukin-17, interleukin-12/23, …), which might be effective in axSpA, are currently under investigation (abstract, for example).  Further, Poddubnyy teaches that so far, clinical trials demonstrating clinical efficacy of NSAIDs in axSpA were performed in patients with AS only, however, it can be expected that NSAIDs are also effective in patients with nr-axSpA, who did not develop radiographic sacroiliitis yet, that is also being confirmed by daily practice; and that considering nr-axSpA and AS as two stages of axSpA, it is reasonable to extrapolate data on treatment efficacy from AS to the early stage of the disease; therefore, nr-axSpA patients should generally be treated in the same way as patients with AS (page 46, the paragraph bridging the two columns).  Furthermore, Poddubnyy teaches that recently, results of the first phase III trial inves-tigating efficacy of a TNF α blocker (adali-mumab) in nr-axSpA were presented, wherein higher treatment response was seen in patients with short dis-ease duration (less than 5 years: 49% of the adal-imumab-treated patients achieved an ASAS40 response), elevated CRP (55%) and presence of active inflammation on MRI of the sacroiliac joints (49%), As a result, adalimumab became the first TNF α blocker to receive a positive opinion from the CHMP of the European Medicines Agency (EMA) for the treatment of adults with severe axSpA without radiographic evidence of AS but with objective signs of st column, last three lines, and 2nd column).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient having nr-axSpA with secukinumab according to Mpofu’s regimen (see above) for treating inflammatory arthritis such as AS (axSpA), or secukinumab plus an NSAID, wherein the patient has objective signs of inflammation as indicated by CRP and/or MRI, following the teachings of Mpofu and Poddubnyy (nr-axSpA is widely considered as an early stage of AS (axSpA), and had been treated with the same regimens as that for axSpA).  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because nr-axSpA and AS are considered as two stages of one disease, i.e., nr-axSpA is considered as an early stage of axSpA (indicating similar pathological factors), and it has been demonstrated that same therapies, such as NSAIDs and TNF α blockers, are effective for both axSpA and nr-axSpA (with objective signs of inflammation such as elevated CRP, osteitis on MRI) (by Poddubnyy).  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
 
Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29, 35 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8,119,131, in view of Poddubnyy, D. (Ther Adv Musculoskelet Dis. 2013 Feb. 5(1): 45-54; provided by applicants).
Claim 14 of ‘131 patent is drawn to a method for treating an IL-17 mediated inflammatory condition or IL-17 mediated autoimmune disease with an IL-17 antibody comprising a VH and VL of SEQ ID NO:8 and 10, respectively (claim 1, part a), for example), wherein the inflammatory and autoimmune disease includes ankylosing spondylitis (AS).  SEQ ID NO:8 and 10 in the patent are 100% identical to the present SEQ ID NO:8 and 10, respectively.  Additionally, Poddubnyy teaches that nr-axSpA and AS are considered nowadays as two stages of one disease; and it is reasonable to extrapolate data on treatment efficacy from AS to the early stage of the disease; therefore, nr-axSpA patients should generally be treated in the same way as patients with AS (also see above, the prior art rejection).  Therefore, it would have been obvious to the person of ordinary skill in the art to treat a patient having nr-axSpA with the IL-17 antibody of the patent (for treating AS (axSpA)), or further in combination with an NSAID, in view of claim 14 of the patent and the teachings of Poddubnyy.  As such, the conflicting claims are not patentably distinct from each other.

Claims 29, 35 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,765,140, in view of Poddubnyy, D. (Ther Adv Musculoskelet Dis. 2013 Feb. 5(1): 45-54; provided by applicants), for the similar reasons above.

Claims 29, 35, 38-40, 42-46, 49 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 and 5-11 of U.S. Patent No. 9,744,234, in view of Poddubnyy, D. (Ther Adv Musculoskelet Dis. 2013 Feb. 5(1): 45-54; provided by applicants).
Claims 2, 3 and 5-11 of ‘234 patent is drawn to a method of treating AS by subcutaneously administering five doses of about 150 mg of an IL-17 antibody weekly; and monthly thereafter; wherein the IL-17 antibody comprises a VH and VL of SEQ ID NO:8 and 10, respectively (claim 2, part i), for example); or is secukinumab (claims 3, 5, 10 and 11, for example); and wherein the method further comprises administering an additional agent such as an NSAID (claim 7, for example).  Additionally, Poddubnyy teaches that nr-axSpA and AS are considered nowadays as two stages of one disease; and it is reasonable to extrapolate data on treatment efficacy from AS to the early stage of the disease; therefore, nr-axSpA patients should generally be treated in the same way as patients with AS (also see above, the prior art rejection, for more details).  Therefore, it would have been obvious to the person of ordinary skill in the art to treat a patient having nr-axSpA using the IL-17 antibody regimes for treating AS (axSpA) in claims 2, 3 and 5-11 of ‘234 patent, or in combination with an NSAID, in view of the teachings of Poddubnyy.  As such, the conflicting claims are not patentably distinct from each other.

Claims 29, 35, 38-40, 42-46, 49 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 and 17-22 of copending Application No. 16/439,423 (reference application); or over claims 1-6, 10-13 and 17-24 of copending Application No. 16/824,613 (reference application), in view of Poddubnyy, D. (Ther Adv Musculoskelet Dis. 2013 Feb. 5(1): 45-54; provided by applicants).  Although the claims at issue are not identical, they are not patentably distinct from each other for the similar reasons above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONG JIANG/
Primary Examiner, Art Unit 1646
9/8/21